Citation Nr: 0610231	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-28 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the severance of service connection for prostate 
cancer was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Pittsburgh, Pennsylvania, which severed service connection 
for prostate cancer. 


FINDINGS OF FACT

1.  In a March 2001 rating decision, the RO granted service 
connection for prostate cancer as secondary to exposure to 
Agent Orange.

2.  In a January 2003 letter the veteran advised the RO that 
he served on board ship in the costal waters off Vietnam, but 
did not go ashore. 

3.  The evidence of record shows that the veteran did not 
serve in the Republic of Vietnam.

4.  In a January 2003 rating decision, the RO proposed to 
sever service connection for residuals of prostate cancer on 
the basis that the March 2001 rating decision that determined 
that the veteran served in the Republic of Vietnam was based 
on clear and unmistakable error.  

5.  In an April 2003 decision service connection for prostate 
cancer was severed.  

6.  The veteran's prostate cancer was not shown during 
service, was first diagnosed approximately 30 years after 
service and has not been medically linked to service.




CONCLUSION OF LAW

The grant of service connection for prostate cancer was 
clearly and unmistakably erroneous, and the subsequent rating 
decision severing benefits was proper.  38 C.F.R. §§ 3.105(d) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2001 rating decision, the RO granted service 
connection for prostate cancer as a result of Agent Orange 
exposure.  In an April 2003 rating decision, the RO found 
clear and unmistakable error in its March 2001 rating 
decision and therefore severed service connection for 
prostate cancer.  For the reasons set forth below, the Board 
finds that the RO's severance was proper. 

A.  Factual and Procedural Background

In February 2001, the veteran filed a claim for service 
connection for prostate cancer as a result of Agent Orange 
exposure in Vietnam.  In his claim he reported that he served 
on board a ship off Vietnam.  At that time, service 
connection was granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as malignant tumors 
were presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases such as prostate cancer 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2000).  
An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A.   § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 
23, 1997).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).

The evidence at the time of the March 2001 rating decision 
showed that the veteran served on active duty from February 
1967 to December 1970.  His DD Form 214 showed that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign medal.  In his claim 
the veteran reported serving aboard a ship off Vietnam.  
Medical records also showed that the veteran was first 
diagnosed with adenocarcinoma of the prostate in January 
2001, approximately 30 years after his separation from active 
duty. 

Based on the foregoing, the RO granted service connection in 
March 2001 for prostate cancer on the basis that prostate 
cancer was one of the specific diseases listed in 38 C.F.R. § 
3.309(e), and that the veteran's Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal confirmed his presence 
in Vietnam, and hence his exposure to Agent Orange.  The RO 
did no further development to determine whether the veteran's 
service involved duty or visitation in Vietnam.  The RO 
assigned a 100 percent disability evaluation for the 
veteran's prostate cancer, effective February 22, 2001.

In a November 2002 rating decision, the RO proposed to reduce 
this evaluation from 100 percent to the noncompensable (zero 
percent) level, based on improvement after treatment.  In a 
January 2003 letter, the veteran reported that he served 
aboard the USS Shangri-La in the coastal waters of Vietnam, 
but that he never went ashore.  He explained that the USS 
Shangri-La spent approximately six months at Yankee Station 
and was once anchored in the harbor at DaNang, but he did not 
go ashore. 

As a result of veteran's statement that he never went ashore 
in Vietnam, a January 2003 rating decision proposed to sever 
service connection for prostate cancer and special monthly 
compensation based on clear and unmistakable error in the 
March 2001 rating decision.  The RO explained that the grant 
of service connection based only on his awards and medals was 
erroneous because the RO did not verify his physical presence 
in Vietnam.  Since the veteran never actually set foot in 
Vietnam, he did not qualify for presumptive service 
connection based on herbicide exposure.  In addition service 
connection was not warranted on the basis of direct service 
connection or as being manifested within a year of service.  
The RO notified the veteran that he had 60 days to submit 
additional evidence to challenge the proposed severance.  He 
was also notified that he could present testimony and 
additional evidence at a personal hearing.  After the veteran 
failed to reply, the RO issued a rating decision in April 
2003 which severed service connection for prostate cancer on 
the basis that the March 2001 rating decision contained clear 
and unmistakable error.  The veteran appealed that decision. 

B.  Analysis

Under 38 C.F.R. § 3.105(d), subject to the limitations 
contained in 38 C.F.R.         §§ 3.114, 3.957, service 
connection will be severed only where evidence establishes 
that the decision was clearly and unmistakably erroneous (the 
burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  Id.  This certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion.  Id.

The Court has held that § 3.105(d) "places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as [38 C.F.R.] § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned."  Graves v. Brown, 6 Vet. App. 166, 170 (1994) 
quoting Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  
In Graves, the Court stated that "VA must meet the burden of 
proof and demonstrate that the granting of service connection 
was clear and unmistakable error; failure to do so is error 
as a matter of law."  Id. citing Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The question before the Board is whether the grant of service 
connection for prostate cancer by application of the 
presumption for Agent Orange exposure for service in Vietnam 
was clearly and unmistakably erroneous.  If not, the rating 
action of April 2003, which severed service connection for 
such, cannot be sustained.  Clear and unmistakable error 
(CUE) is defined as "a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A mere 
difference of opinion does not establish that the grant of 
service connection was clearly and unmistakably erroneous.  
Similarly, a mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation which is 
adequate to raise a CUE claim.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).

The Board notes that 38 C.F.R. § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in 
rendering its initial grant of service connection.  Daniels 
v. Gober, 10 Vet. App. 474, 480 (1997). See also Venturella 
v. Gober, 10 Vet. App. 340, 342-343 (1997).  Specifically, 
the Court explained that, because 38 C.F.R. § 3.105(d) holds 
that "[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-343.

After reviewing the record, the Board finds that the March 
2001 rating decision was based on clear and unmistakable 
error and that the severance of service connection for 
prostate cancer was therefore proper.  In particular, the 
RO's finding of fact in March 2001 that the veteran served in 
the Republic of Vietnam was clearly and unmistakable 
erroneous.  As noted above, the law provides that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  The General Counsel's 
precedent opinion is very clear in its direction that 
veterans with confirmed service off the shores of Vietnam 
must still have actual proof of their duties or visitation 
in-country.  See VAOPGCPREC 27-97 (July 23, 1997).  In this 
case, the veteran served aboard the USS Shangri-La while 
stationed off the coast of Vietnam, but, by his own 
statement, he had no actual duty or visitation in the 
Republic of Vietnam.  Thus, the RO in March 2001 committed 
clear and unmistakable error by affording the veteran the 
presumption for herbicide-exposed veterans without 
corroborative evidence of duty or visitation to Vietnam.  

In its March 2001 decision, the RO erroneously determined 
that the veteran's Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal confirmed his presence in Vietnam and 
hence his exposure to Agent Orange.  However, the Vietnam 
Service Medal was awarded to all members of the Armed Forces 
of the United States serving in Vietnam and contiguous waters 
or airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  In addition, the Republic of Vietnam 
Campaign Medal was awarded to all service personnel who 
served in South Vietnam or who served outside of the 
geographical limits of Vietnam and contributed direct support 
to the forces in Vietnam.  Id. at 7-7, September 1996.  
Therefore, the veteran's receipt of these medals is not 
indicative of his actual service in Vietnam.

The veteran's representative argued that the law that existed 
at the time of the March 2001 rating decision stated, "In 
the absence of contradictory evidence,  'service in Vietnam' 
will be conceded if the records shows [sic] that the veteran 
received the Vietnam Service Medal.  M21-1 Part II, para. 
4.24g.  

However, the veteran's representative noted that VA rescinded 
the above provision in February 2002 and replaced it with the 
following: "The fact that a veteran has been awarded the 
Vietnam Service Medal does not provide that he or she was 'in 
country.'  Service members who were stationed on ships off 
shore, or who flew missions over Vietnam, but never set foot 
in-country, were sometimes awarded the Vietnam Service 
Medal."

In Fugere v. Derwinski, 1 Vet. Appl 103, 107 (1990), the 
Court held that some portions of M21-1, particularly those 
which provide a substantive right to a VA claimant, cannot be 
changed or revoked without notice being provided in the 
Federal Register.  Based on the holding in Fugere, the 
veteran's representative argued that because notice of this 
change was not published in the Federal Register, the change 
or revocation is void.  The veteran's representative 
therefore requested that M21-1, Part III, para, 4.24g, as it 
existed prior to its recision in February 2002, be applied to 
this claim.  

This argument is not persuasive in this case.  Since M21-1, 
Part III, para, 4.24g, was not a substantive rule, notice of 
its revocation in the Federal Register was not required.  In 
this regard, a rule is substantive in nature when it "has 
the force of law and narrowly limits administrative action."  
Fugere, 1 Vet. App at 107, citing Carter v. Clevland, 643, 
F.2d, 1, 8 (D.C. Cir 1980).  In contrast, an interpretive 
rule, "is one that merely clarifies or explains an existing 
rule or statute."  Id.  The Board notes that M21-1, Part 
III, para, 4.24g, in effect prior to February 2002, merely 
explained that, in the absence of evidence to the contrary, 
service in Vietnam will be conceded if the veteran received 
the Vietnam Service Medal.  Thus, this provision merely 
provided further explanation of the definition of service in 
the Republic of Vietnam under 38 U.S.C.A. § 101(29)(A).  
Moreover, the language "in the absence of contradictory 
evidence" negates a finding that this provision narrowly 
limited administrative action.  

Even assuming for discussion purposes that the original 
language of M21-1, Part III, para, 4.24g applies, the 
language clearly states:  "In the absence of contradictory 
evidence, 'service in Vietnam' will be conceded if the 
records shows [sic] that the veteran received the Vietnam 
Service Medal." (Emphasis added).  In this case, the fact 
that the veteran himself admitted that he never stepped foot 
in-country clearly contradicts any presumption that he served 
in Vietnam simply because he received the Vietnam Service 
Medal.  The veteran never claimed actual visitation to 
Vietnam and he has not claimed and the evidence does not show 
that he had exposure to Agent Orange.  

Thus, providing presumptive service connection for the 
veteran's prostate cancer due to herbicide exposure was clear 
and unmistakable error.  Therefore, service connection could 
only have been established by providing medical evidence of a 
nexus or relationship between the veteran's prostate cancer 
and service.  However, the evidence of record shows that 
prostate cancer was first diagnosed approximately 30 years 
after service, with no medical evidence linking it to 
service, so that service connection on a direct basis was not 
warranted.  The Board thus concludes that the March 2001 
rating decision that granted service connection for prostate 
cancer was clearly and unmistakable erroneous.  Accordingly, 
the severance of service connection for prostate cancer was 
proper and the appeal is denied. 

C.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2005), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The act also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Id., see also, Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506.

However, the record in this case shows that the veteran 
received the notice of VA's proposal to sever service 
connection for prostate cancer as required by law and 
regulation.  For that reason and because undisputed facts 
render the veteran ineligible for the benefit of service 
connection for prostate cancer on the basis of service in 
Vietnam, the Board finds that any further duty to notify or 
duty to assist, consistent with VCAA, are rendered moot.  See 
38 C.F.R. § 3.105(d) (2004); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004.



ORDER

The severance of service connection for prostate cancer was 
proper.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


